Citation Nr: 1233553	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected residuals of a fracture of the left anterior pubic ramus.

2.  Entitlement to service connection for an adjustment disorder with anxiety, also including as secondary to the service-connected residuals of the fracture of the left anterior pubic ramus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to February 1981 and subsequent service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

When filing her Substantive Appeal (VA Form 9) to complete the steps necessary to perfect her appeal of these claims to the Board, the Veteran requested a hearing before the Board.  Her videoconference hearing was scheduled for October 2011, but she requested to postpone it, so it was rescheduled for July 2012.  However, she submitted a statement in May 2012 indicating she no longer wanted a hearing.  So her request for a Board hearing has been withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011)

Since, however, her claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Both of these claims at issue are primarily predicated on the notion these alleged disorders were caused or aggravated by the service-connected disability, so secondary to this disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As reason for attributing her left knee disorder to the service-connected residuals of the fracture of her left anterior pubic ramus, the Veteran maintains she has been putting all of her weight onto this knee, so an undue amount of stress and strain to try and compensate for the functional and other impairment she has as a result or consequence of this service-connected disability.

Her service treatment records (STRs) show she indicated that she had started having pain in her left pubic ramus during basic training in August 1980.  An X-ray not very long thereafter, in October 1980, revealed a stress fracture of her left pubic ramus.  She eventually received a general discharge for medical reasons due to this disability in February 1981.

Since service, an April 1983 private treatment record notes that examination of her knees was normal.  But a December 1986 private treatment record notes she complained that her left hip made her legs ache.  The report of a VA examination in February 1988 shows she complained of pain from her left hip to her knee.  She also indicated that she had had numbness in her left leg down to her knee since 1981, so since her active military service.  There was full range of motion of the knee on objective evaluation, however.  In March 1989 a medical discharge examination report concerning her subsequent service in the reserves also shows complaints of pain in her knees.  But a March 1994 VA treatment record continues to show full range of motion of her knees.

In August 2005, she again complained of pain in her knees.  An April 2006 VA orthopedic examination report shows she complained that the pain in her left hip radiated to her knee.  The first finding of degenerative changes of her left knee was in August 2007; an X-ray showed moderate degenerative changes.  A VA physical therapy note in January 2008 shows she appeared to be a poor historian but stated that her knee pain had started several years earlier.

A medical nexus opinion therefore is needed to assist in deciding whether her left knee disorder, including the associated pain, is either directly related to her military service (such as to the type of stress trauma during her basic training), or presumptively related, if it is shown the degenerative changes in this knee (i.e., arthritis) initially manifested to a compensable degree of at least 10-percent disabling within one year after her service, or is secondarily related to her service in that it was caused or is being aggravated by the service-connected residuals of the fracture of her left anterior pubic ramus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As for the claim for an adjustment disorder with anxiety, the Veteran stated on her VA Form 9 that because of her injury to her pubic ramus she had to be "recycled" through basic training twice, and that this was devastating to her.  Her STRs are unremarkable for any psychiatric-related complaints or treatment during her active duty service, although she complained in September 1980 that she did not sleep well because she was a light sleeper.  During her subsequent service in the reserves, periodic examinations from June 1984 to July 1987 resulted in normal psychiatric findings.  However, on a March 1989 medical discharge examination report he mentioned a history of psychiatric problems; the kind were unknown.  She also indicated a history of frequent trouble sleeping on the Report of Medical History, but denied any history of depression or excessive worry or nervous trouble of any sort.  The examining physician did not elaborate but noted the Veteran had numerous non-specific, vague complaints.

After that the next indication of mental health related issues is in February 2006, when it was noted the Veteran was having employment difficulties and was assessed as having an adjustment disorder.  She was interested in starting psychiatric counseling.  It was also noted that she had a history of sexual abuse as a child.  She further was found to have a depressive disorder in February 2008.  A VA treatment record in April 2011 shows she and her mother acknowledged the Veteran had been naturally depressed with all of her medical problems over the past several years.

So an examination and medical nexus opinion are needed to assist in deciding this claim, as well.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice letter addressing the type of evidence and information needed to show her entitlement to service connection for these claimed left knee and psychiatric disorders as secondary to her service-connected ramus fracture.  This includes apprising her of her and VA's respective responsibilities in obtaining the evidence needed to substantiate these claims.  Give her time to submit additional evidence and/or argument in response to this additional notice.

2.  Also obtain all outstanding treatment records concerning her left knee and psychiatric disorders from the Fresno VA treatment facility dated since April 2011.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So document all attempts to obtain these additional records and indicate in the request that a response (whether positive or negative) is required.  Make as many efforts to obtain these records as this regulation requires.  If efforts to obtain these records are ultimately unsuccessful, notify the Veteran of this and describe any further action that will be taken on her claims.  38 C.F.R. § 3.159(e)(1).

3.  Thereafter schedule a VA orthopedic examination.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  Perform all testing and evaluation needed to identify all disorders currently affecting the Veteran's left knee.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) any current left knee disorder incepted during the Veteran's active military service, or, if involving arthritis, within the one-year presumptive period following her discharge, or is otherwise related to any disease, event, or injury in service, including the type of activity intrinsic to her basic training.

(b)  the likelihood (very likely, as likely as not, or unlikely) any current left knee disorder was caused by, so is a residual of, the fracture of her left anterior pubic ramus, including considering whether any change in gait, station or stance or having to put extra stress and strain on her left knee on account of the impairment attributable to this service-connected fracture precipitated or brought about her left knee disorder.

(c)  the likelihood (very likely, as likely as not, or unlikely) any current left knee disorder alternatively was chronically aggravated by this service-connected disability, meaning permanently exacerbated by it.  If so, please state, to the extent possible, the baseline level of severity of the left knee disorder before this aggravation.

The examiner must discuss the underlying medical rationale of the opinions responding to these questions, if necessary citing to specific evidence in the file.  


4.  Also schedule a VA mental status examination for an opinion concerning the etiology of the psychiatric disorder insofar as the likelihood (very likely, as likely as not, or unlikely) any current psychiatric disorder

(a) incepted during the Veteran's active military service, so is directly related to her service, or

(b) if a psychosis, initially manifested within one year of her discharge, so is presumptively related, or

(c) is otherwise related or attributable to her service, including secondarily related, meaning caused or aggravated by her service-connected ramus fracture.

The examiner must review the claims file for the pertinent history and must discuss the underlying medical rationale of the opinions responding to these questions, if necessary citing to specific evidence in the file.

5.  Ensure these examination reports contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


